 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennessee Consolidated Coal CompanyandUnited Mine Work-ers of AmericaGrundy Mining CompanyandUnited Mine Workers of America.Cases Nos. 10-CA-4523 and 10-CA-4524.May 15, 1961DECISION AND ORDEROn November 28, 1960, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in andwere engagingin unfair laborpractices in violation of Section 8(a) (2) and (1) of the Act, and rec-ommending that theyceaseand desist therefrom and take certainaffirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondents and the ChargingParty filed exceptions to the Intermediate Report, and the ChargingParty filed a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.Therulings arehereby affirmed.2 The Board has considered the Interme-diate Report, the exceptions, the brief, and the entire record in thesecases,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the additions and modificationsnoted below.1.In agreement with the Trial Examiner, we find that the Respond-ents violated Section 8(a) (2) and (1) of the Act.Respondent Con-solidated had a collective-bargaining contract, effective until March15, 1960, with UMW. The parties negotiated prior to March 15,1960, but were unable to reach agreement. On March 15, the contractexpired, and Consolidated ceased its mining operations.In July 1960, Consolidated formed Respondent Grundy, a whollyowned subsidiary.Harwood, counsel for Consolidated in charge oflabor relations, became president of Grundy.Harwood testified thathe had heard about Southern Labor Union, herein referred to asSouthern, a new union in thearea; examinedone of its collective,bargaining contracts; and concluded that "we could live under it."According to Harwood, he thereupon telephoned Southern's counsel,Wilson,who agreed that Southern would locate employees forGrundy.1Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated itspowers in connectionwith thesecases to a three-member panel [Members Rodgers,Leedom,and Fanning].'The Respondentsexcept tothe Trial Examiner's exclusion,at thehearing, of testimonyby Harwood,presidentof GrundyMining Company,concerninga telephoneconversationin the courseof which hehiredGibbsas superintendent.As this testimonywas offeredsubsequenttoGibbs'testimonyaboutthe same conversation,itwould havebeen betterpractice for the TrialExaminer to have permitted its inclusion.However,as this con-versation is not the basis for any unfairlaborpractice finding, we find that the exclusionof Harwood'sversion was not prejudicial error.Cf.LibertyCoach Company,Inc.,128NLRB 160, footnote 7.131 NLRB No. 80. TENNESSEE CONSOLIDATEDCOAL COMPANY537The record shows that Wilson later called Harwood and advisedhim that he was sending Cain to locate some men. Cain was an or-ganizer for Southern.Harwood told Willson that Cain was to sendthe men he located to Grundy so that necessary information could beobtained before they were put on the payroll, and that the men Cainsent would be hired, if qualified.On August 12, subsequent to thistelephone conversation with Wilson, Harwood hired Gibbs as super-intendent.Harwood told Gibbs that Cain was trying to locate men,that Gibbs "wars supposed to work" the men sent by Cain, and that aman was "automatically hired" when he signed a Southern card.The record further shows that Cain hired Campbell, who was aSouthern member, to locate employees for Grundy.He gave Camp-bell some Southern membership and dues checkoff authorization cards,and told him "to tell the men that when they signed them,, that theywas hired, that they could go to work." Cain instructed Campbellto turn the cards in to Gibbs.Thereafter, Campbell, alone or with Fults, who assisted Campbellin finding employees for Grundy, went about the*area and, as Camp-bell testified, informed men that Grundy was opening up "underSouthern Labor Union" on Monday, August 15, asked them "did theywant to sign the cards and go to-work," and told them "they was get-ting $20.20 a shift."During this time, Campbell and Fults kept Super-intendent Gibbs advised of their operations, and turned the signedcards in to him.At one point, when Campbell ran out of Southerncards, Gibbs supplied him with a sheet of paper for the ,men to signso they could go on the payroll on Monday, August 15. Campbelltestified that Gibbs told him at this time, "whether we was at work,playing, shooting marbles, or what we were doing, we was on the pay-roll; that our money was coming right on in to us."When Campbellran out of. cards, he advised the men that they could sign up on Mon-day morning, August 15, when work was scheduled to begin.OnMonday, Cain, Campbell, and Fults drove out to the Grundy site,where they met Superintendent Gibbs.Upon learning that some menwho had not yet signed cards had lost their way en route to the minelocation, Cain, Campbell, Fults, and Gibbs went out and found thesemen and signed them up for Southern, with Cain handing the cards toGibbs, who secured the signatures and kept the cards.About 18 menpresented themselves for work on August 15 and/or 16, all of whomhad been told to report by Campbell, and all of whom were paid forthe 1 or 2 days they reported, although operations never began due tothe mob action of UMW members.3The Respondents contend that the conduct described above did notconstitute a violation of the Act because (1) Campbell did not condi-t SeeLocal 5881,UnitedMine Workers of America(Grundy Mining Company),130NLRB 1181. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion employment on the execution of Southern cards; and (2) Camp-bell was not their agent but was merely "birddogging," that is, scout-ing for prospective employees.We find no merit in these contentions.We infer and find from the fact that Campbell simultaneously so-licited for hire and for the execution of Southern cards, asking themen whether they wanted to "sign the cards and go to work," thathe thereby indicated to the prospective employees that the executionof these cards was a condition of employment. In addition, Gibbs,the superintendent, not only knew of Campbell's conduct but actuallyparticipated in securing signatures on Southern cards on the morningthat work was scheduled to commence. Further, all the individualshired by Campbell were compensated by the Respondents for 1 or 2days on which they appeared for work, even though no work wasactually done, thus confirming Campbell's authority to hire.Accord-ingly, we find that Campbell conditioned hire for jobs with the Re-spondents on the execution of Southern cards, and that the Respond-ents participated in,4 adopted, and ratified Campbell's activities,thereby rendering assistance to Southern in violation of Section8(a) (2) and (1) of the Act.2.On August 15, 1960, Harwood held a meeting with a number ofoperators who had been working certain Consolidated mines underlease.The Trial Examiner found that; at this meeting, Harwoodstated that certain Government contracts for coal would be availablein the area; that Consolidated would assist the operators in obtain-ing the performance bonds needed to bid on these contracts if theywould "go over with" Southern; that, if they did not do so, theRespondents would take over the properties themselves; and thatGrundy was commencing operations that day "under Southern."The Trial Examiner concluded that Harwood's conduct at this meet-ing constituted unlawful assistance to Southern.We find merit in the Respondents' exceptions to this conclusion.As the conduct in question involved statements by an employer toother employers which were never communicated to any employees,and never effectuated by any action on the part of the Respondents orthe operator-lessees,we find 'no violations of the Act under these cir-cumstances.'We shall therefore dismiss those portions of the com-plaint applicable thereto.6Cf.Alco Products, Inc (Pipe Fitters Local Union No.392, et al.),130 NLRB 663.Member Fanning dissents from this conclusion.In his opinion,the fact that theemployeesmay not have been aware of Respondents'assistanceto Southerndoes notderogatefrom theunlawful nature of Respondents'conduct in attempting to induce theoperators to sign upwith Southern.Member Fanning agreeswith theTrial Examinerthat an inducementof other employers, supported by a promise of benefit,to sign a con-tractwith a particular labor organization constitutes unlawful assistancewithin themeaning of Section 8(a) (2) ofthe Act.The ChargingPartyexcepts tothe Trial Examiner's failure to findthat theRespond-ents dominated Southern,and contendsthat theyshould beordered to "forever withhold TENNESSEE CONSOLIDATED COAL COMPANY539ORDERUpon the entire record in thesecases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Tennessee Con-solidated Coal Company and Grundy Mining Company, their officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Requiring employees and prospective employees as a conditionof employment to execute union membership and dues-checkoff au-thorization cards for Southern Labor Union or any other labororganization.(b) In any like or related manner unlawfullyassisting or con-tributing support to the above-named or any other labor organization.(c) In any like or related manner interfering with, restraining, orcoercing employees or prospective employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at their offices at Tracy City, Tennessee, copies of thenotice attached hereto marked "Appendix."' Copies of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondents' authorized representa-tives, be posted by them immediately upon receipt thereof, in con-spicuous places, and maintained- for a period of 60 consecutive days.Reasonable steps shall be taken to insure thatsaidnotices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondents violated the Act byconduct other than that found herein to be violative thereof.recognition" of Southern.We find no merit in this exception as the Respondents'conductfell short of dominationwithin the meaning ofthe Act.SeeGeneral Molds and PlasticsCorporation,122 NLRB182, 185.7 In the event that thisOrder is enforcedby a decreeof a UnitedStates Court ofAppeals,there shallbe substituted for thewords "Pursuant to a Decision and Order" thewords "Pursuant to a Decreeof the UnitedStatesCourt of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEES AND PROSPECTIVE EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT require employees and prospective employees asa condition of employment to execute membership and dues-checkoff authorization cards for Southern Labor Union, or anyother labor organization.WE WILL NOT in any like or related manner unlawfully assistor contribute support to the aforementioned or any other labororganization.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of their statutory rights.TENNESSEE CONSOLIDATED COAL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)GRUNDY MINING COMPANY,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served in each of the above-entitled cases, an orderconsolidating the cases, a complaint and notice of hearing thereon having beenissued and served by -the General Counsel of the National Labor Relations Board,and an answer having been filed by the above-named Respondents,a hearing in-volving allegations of unfair labor practices in violation of Section 8(a)(1) and (2)of the National Labor Relations Act, as amended, was held in Chattanooga, Ten-nessee,on October 25, 26, and 27, 1960, before the duly designated Trial Examiner.All parties were represented by counsel at the hearing and were afforded full op-portunity to present evidence pertinent to the issues, to argue orally, and to filebriefs.Argument was waived. Briefs have been received from all parties.Disposition of the Respondents' motion to dismiss the complaint, upon whichruling was reserved at the hearing, is made by the following findings, conclusions,and recommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSTennessee Consolidated Coal Company is a Delaware corporation with officeand place of business at Tracy City, Tennessee, where it is engaged in mining,processing, and selling coal.During the year preceding issuance of the complaintit sold and shipped products valued at more than $100,000 directly to points outsideTennessee.Grundy Mining Company is a wholly owned subsidiary corporation of Consoli-dated, with its office. and place of business also in Tracy City. It is chartered toengage in the business of mining coal.Pursuant to contract, Consolidated hasleased to Grundy certain lands for Grundy to perform Consolidated's mining op-erations.In turn, Consolidated has contracted to sell all coal produced by Grundy.On or about August 5, 1960, Consolidated was awarded a contract by the U.S.Navy for the sale of coal to be produced by Grundy and valued at more than TENNESSEE CONSOLIDATED COAL COMPANY541$150,000.Said contract requires the shipment of the coal by Grundy directly topoints outside Tennessee.Both Respondents concede, and it is found, that they are engaged in commercewithin themeaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Mine Workers of America and Southern Labor Unionare labor organiza-tionswithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesFor an unfixed period before March 15, 1960, the Respondent Consolidated op-erated a number of mines in Tennessee under contract wth the Charging Union. Onthat date the contract expired and Consolidated ceased operating.Negotiationslooking toward a contract renewal bogged down, counsel for the Respondents claim-ing that the UMW insisted upon the wage scale provided by the National contractwhich they could not afford.Thereafter the Respondent Grundy was formed, with Consolidated counsel,Judson Harwood, assuming the office of president of the new corporation.Thearrangements pursuant to which Grundy was to perform Consolidated'sminingoperations have been noted in section I, above.Consolidated having failed to come to an agreement with the UMW, Harwoodaccording to his own testimony approached counsel for a local labor organizationcalled the Southern Labor Union concerning a labor supply.The precise natureof this labor organization is not revealed by the record, nor did any representativeof it appear on its behalf.Certain events which followed Harwood's initial move to open Consolidated'sminesare here in issue.It is General Counsel's claim, denied by the answer, that the Respondents gaveunlawful assistance to Southern by:(1)Requiring job applicants to sign Southern authorization and dues checkoffcards before being hired.(2)Threatening use of economic pressure upon operator-lessees of certain miningproperties owned by Consolidated if they did not likewise employ Southern members.B. The factsFirst,as to the issue involving Grundy's own hiring.On August 12, apparentlyafter his approach to Southern's counsel,Harwood telephoned to one Paul Gibbs,hired him as superintendent and told him to be ready to opencertain mines on thefollowingMonday, August 15.Harwood also informed Gibbs on this occasionthat he wouldneedabout 40 men to start operations and that he was to hire andput to work men who would be sent to him by one Cain, organizer for Southern.Furthermore, according to Gibbs' reluctant but credible testimony, Harwood toldhim that these men whom he would put to work would be Southern members, andthat a man "was automatically hired as soon as he signed" a Southern union card.Gibbs' testimony establishes that he, as superintendent, actually hired no one.On August 12, the day Harwood hired Gibbs and instructed him as noted above,organizer Cain hired one Dempsey Campbell, according to the latter's uncontra-dicted testimony, to go to work for Grundy and asked him to find others.Camp-bell agreed.Cain gave him a number of Southern membership application anddues checkoff cards and instructed him to tell men thatas soonas they signed suchcards "they could go to work."After obtaining signatures upon the cards Campbellwas told to turn them over to Gibbs.Campbell thereupon went around the countryside, offered individuals employ-mentand told them that if they signed the cards they could go to work the followingMonday.After signing up several men in this manner, Campbell went to see Gibbsathishome, and turned the Southern cards over to him, after informing thesuperintendent that Cain had given him such instructions.Campbell then saidthat he had no more cards with him, whereupon Gibbs gave him a sheet of paperand told him to have them place theirnameson it and they would be put on thepayroll the next Mondaymorningwhether they worked or not.On SundaymorningCampbell, in company with Carl Fults whose signature hehad obtained and whom he shad hired, reported his progress to Gibbs.The threediscussed various other prospects in the area whom they might visit.-It- isundis- 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDputed that they did not discuss thenames of any,of the:miners in'the "pocket"-generally known to be UMW members.Later that day Campbell and Fulls, pursuant to Gibbs' instructions, went to manyhomes and in substance and effect told several men that if they wanted work Grundywas "opening up under Southern" and if they would sign up they could work.On Monday morning, although it appears that some of these new employees gotlost in themountainstrying to find the mine location, a number of them reportedCain, who was there with Campbell and Fults, gavecards to those who had not already signed and after obtaining the signatures turnedthe cards over to Gibbs. It is undisputed that Gibbs accepted the cards but madeno inquiry as to the signers' qualifications as miners.Men who had signed Southern cards, as above described, and who reported eitheron Monday or Tuesday, August 15 or 16, were placed on Grundy's payroll and paidfor these 2 days, although no work was done.'Second,as to the issue concerningpressure upon a number of operator-lessees.Based uponthe credible testimony of operators H. Higgins and H. Bryant, the TrialExaminerfinds that:(1)On Monday morning, August 15, officials of Consolidated and Grundy calledtogether at Murfreesboro, Tennessee, a number of small mine operators who hadbeen working certain Consolidated properties under lease in the past.These oper-ators,having first been informed of possible TVA orders for coal, were told byHarwood, Grundy's president and counsel for Consolidated, in substance and effect:a. that they would have to "go over with" Southern, and if they would "goalongwith that union" they could get contracts and Consolidated would "helpus out making bond";b. that if they did not work under Southern Superintendent Gibbs would takeover these properties and they could work as foremen; andc. that Grundywas openingthat day "under Southern."(2)The operators declined to yield to this pressure.C. ConclusionsThe foregoing facts, in the opinion of the Trial Examiner, plainly depict a courseof conduct by an employer in rendering assistance to a labor organization which haslongbeen held by the Board and the courts to be proscribed by the Act' It is noteasy to conceive of more potent assistance than an employer's delegation of hishiring power to a labor organization or its representatives, especially when the factsare asherein described.And while, like General Counsel, the Trial Examiner is unable to find a precedentin Board decisions on the point of putting pressure upon the operator-lessees, heconcludes and finds that this conduct also constituted unlawful assistance.As own-ers and lessors of the lands operated by such smaller companies, the Respondentspossessed the power to force them to employ Southern members or not to operate.The Trial Examiner therefore concludes and finds, in summary, that by the con-duct above-described the Respondents Consolidated and Grundy interfered with theadministration of Southern Labor Union by contributing support to it, and therebyinterfered with, restrained, and coerced employees and prospective employees in theexercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring in con-nection with their operations as described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,the Trial Examiner will recommend that they cease and desist therefrom and takeaffirmative action necessary to effectuate the policies of the Act.'As described In a companion case(1O-CB-1223) UMW members forcibly preventedthe opening of the,Grundy mines on Tuesday,August 16.2 Althoughall factors are not identical,for the Board's holding on the principal elementof rendering assistance to one of two rival organizations,seePerry Coal Company,et at.,125 NLRB 1236.' KELLY & PICERNE, INC.543Uponthe basis of the foregoing findings of fact and upon the entire record in thecase,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.United MineWorkers of Americaand SouthernLabor Unionare labor or-ganizationswithin themeaning of Section2(5) of the Act.2.By contributing support to SouthernLabor Unionthe Respondents have en-gaged in and are engaging in unfair labor practiceswithin themeaning of Section8(a)(2) of the Act.3.By interfering with,restraining, and coercing employees and prospective em-ployees in the exercise of rights guaranteedby Section 7 of the Act the Respond-ents have engaged in and are engaging in unfairlaborpractices within the meaningof Section8(a) (1) of the Act.4.Theaforesaid unfairlabor practicesare unfair labor practices affecting com-mercewithin themeaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Kelly & Picerne,Inc.andProvidence,Pawtucket and CentralFalls Carpenters'District Council a/w United Brotherhoodof Carpenters and Joiners of America.Case No. 1-CA-3169.May 15, 1961DECISION AND ORDEROn December 23, 1960, Trial Examiner Max M. Goldman issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptionsand the brief, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations except as herein modified.'i The Trial Examiner found that the Respondent refused to bargain with the Union onMarch 21, the date of the first contact made by the Union with Respondent.We do notagree that this was the time the refusal to bargain occurred as, on March 21, the Unionmerely requested a meeting with Respondent,and the meeting was arranged.We find,however,that on March 24, the date of the first meeting.between Respondent and theUnion,and thereafter,for the reasons set forth in the Intermediate Report and found bythe Trial Examiner,the Respondent refused to bargain in violation of Section 8(a) (5) ofthe Act, as amended.131 NLRB No. 79.